Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                November 26, 2018

The Court of Appeals hereby passes the following order:

A19E0021. THOMAS EDWARD MATTIMOE v. KATHRYN D. MATTIMOE.

      The Plaintiff/Appellant in the above-styled case has filed a Rule (40)b
Emergency Motion For Extension Of Time. Said Motion is hereby GRANTED.
Plaintiff/Appellant's application for discretionary appeal is due on Friday, December
28, 2018.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        11/26/2018
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.